 1   STEVEN G. KALAR
     Federal Public Defender
 2   Northern District of California
     GEOFFREY HANSEN
 3   Chief Assistant Federal Public Defender
     19th Floor Federal Building - Box 36106
 4
     450 Golden Gate Avenue
 5   San Francisco, CA 94102
     Telephone: (415) 436-7700
 6   Facsimile: (415) 436-7706
     Email:       Geoffrey_hansen@fd.org
 7

 8   Counsel for Defendant CONNELL
 9

10                              IN THE UNITED STATES DISTRICT COURT
11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                                      SAN FRANCISCO DIVISION
13

14      UNITED STATES OF AMERICA,                           Case No.: CR 18-281 RS
15                        Plaintiff,                        STIPULATION AND ORDER TO
                                                            CONTINUE SENTENCING
16                v.
17      MICHAEL CONNELL,
18                        Defendant.
19

20

21              The above titled matter is currently scheduled for sentencing on July 30, 2019. Defense

22   counsel is on leave for the month of June, so additional time is needed to conduct the

23   presentence interview. The assigned Probation Officer will also be on leave on the current

24   sentencing date. Therefore, the parties agree that this date shall be vacated and the matter be

25   placed on calendar for sentencing on August 27, 2019 at 2:30pm. United States Probation

26   Officer Jessica Goldsberry has no objection to the proposed continuance.

27         \\

28         \\

     [PROPOSED] STIPULATED ORDER
     CONNELL, CR 18-281VC
 1             IT IS SO STIPULATED.
 2                    June 12, 2019       DAVID L. ANDERSON
 3                    Dated               United States Attorney
                                          Northern District of California
 4
                                                    /S
 5
                                          RAVI NARAYAN
 6                                        Assistant United States Attorney

 7

 8                    June 12, 2019       STEVEN G. KALAR
                      Dated               Federal Public Defender
 9                                        Northern District of California
10
                                                   /S
11                                        GEOFFREY HANSEN
                                          Chief Assistant Federal Public Defender
12

13
                  IT IS SO ORDERED.
14

15                  
                    Dated                 RICHARD SEEBORG
16                                        United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] STIPULATED ORDER
     CONNELL, CR 18-281– VC
                                      2
